 


114 HR 5173 IH: Homeowners Access to Visitability Enhancements (HAVE) Act of 2016
U.S. House of Representatives
2016-05-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
2d Session
H. R. 5173 
IN THE HOUSE OF REPRESENTATIVES 
 
May 6, 2016 
Mr. Takai introduced the following bill; which was referred to the Committee on Financial Services
 
A BILL 
To require the Secretary of Housing and Urban Development to carry out a grant program to provide assistance for the acquisition, construction, retrofitting, or renovation of residences that are visitable for individuals. 
 
 
1.Short titleThis Act may be cited as the Homeowners Access to Visitability Enhancements (HAVE) Act of 2016. 2.Visitable Homes Grants (a)AuthorityNot later than 180 days after the date of the enactment of this Act, the Secretary of Housing and Urban Development may make grants to low-income families to provide assistance with obtaining residences that are visitable for individuals. 
(b)Eligible ActivitiesAmounts from a grant made under this section may be used only for the following activities: (1)Acquiring a visitable residence that has never previously been occupied. 
(2)Constructing a visitable residence. (3)Retrofitting an existing residence to make such residence visitable. 
(4)Renovating an existing residence to make such residence visitable. (c)Limitations (1)AmountA grant under this section may not exceed $5,000. 
(2)RenewalNot more than one grant may be made under this section with respect to any single residence.  (3)Primary ResidenceA grant under this section may be used only for a residence that serves as the primary residence of the grantee, and the Secretary shall require a grantee to provide such assurances as may be necessary to ensure compliance with this paragraph. 
(4)Recapture of Unused AmountsIf a grantee fails to use any amount of the grant awarded under this section before the expiration of the 1-year period beginning on the first disbursement of any such amounts to the grantee, the Secretary shall— (A)recapture the unused amounts; and 
(B)make such amounts available for grants under this section.  (d)ApplicationsTo be eligible for a grant under this section, a low-income family shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require, including— 
(1)a description of the manner in which grant funds will be used to accomplish an eligible activity under subsection (b); and (2)an explanation of how such use will cause the residence of such family to meet the visitability standards identified in subsection (f)(4). 
(e)Reporting 
(1)SecretaryThe Secretary shall submit to Congress a biennial report regarding the progress and effectiveness of the grant program. (2)GranteesThe Secretary shall require each grantee to submit such information as the Secretary considers necessary to ensure compliance with this Act and to enable the Secretary to comply with the requirement under paragraph (1). 
(f)DefinitionsFor purposes of this section: (1)Low-income familyThe term low income family has the meaning given such term in section 3(b)(2) of the United States Housing Act of 1937 (42 U.S.C. 1437a(b)(2)). 
(2)ResidenceThe term residence means any dwelling unit, including a dwelling unit that is a single-family residence or a dwelling unit in a multiple-family residence, that— (A)is owned by the grantee or a member of the grantee’s household; or 
(B)will be owned by the grantee, or a member of the grantee’s household, during the residency of the grantee in accordance with subsection (c)(3). Such term includes a dwelling unit in a condominium or cooperative development owned by the grantee or a member of the grantee’s household. Such term does not include any dwelling unit that is subject to a lease. (3)SecretaryThe term Secretary means the Secretary of Housing and Urban Development. 
(4)VisitableThe term visitable means, with respect to a residence, that the residence complies with the most current version of the visitability standards set forth in Standard A117.1–2009 of the International Code Council/American National Standards Institute, entitled Accessible and Usable Buildings and Facilities (or any successor standard). (g)RegulationsNot later than 180 days after the date of the enactment of this Act, the Secretary shall issue any regulations necessary to carry out this section. 
(h)Authorization of Appropriations 
(1)In GeneralThere is authorized to be appropriated to carry out this Act $50,000,000 for each of fiscal years 2017 to 2022. (2)AllocationOf the amounts appropriated pursuant to paragraph (1) for each fiscal year— 
(A)50 percent shall be used for grants for the eligible activities under paragraphs (1) and (2) of subsection (b); and (B)50 percent shall be used for grants for the eligible activities under paragraphs (3) and (4) of subsection (b).  
 
